   Case: 1:16-cv-08303 Document #: 235 Filed: 04/12/19 Page 1 of 3 PageID #:3097



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

T.S. et al.,                                       )
                                                   )
                 Plaintiffs,                       )        Case No. 1:16-cv-08303
                                                   )
  v.                                               )        Hon. Rebecca R. Pallmeyer
                                                   )
Twentieth Century Fox Television et al.,           )
                                                   )
                 Defendants.                       )
                                                   )

               PLAINTIFFS’ CROSS-MOTION FOR CLASS CERTIFICATION

        Pursuant to Federal Rule of Civil Procedure 23, Plaintiffs T.S. and Q.B., through their

undersigned counsel, move the Court to permit them to represent a class all youths who were

detained at the JTDC during the Empire filming. Plaintiffs respectfully submit that class

certification in the above-captioned matter is appropriate for the reasons set forth in the

memorandum accompanying this motion.




April 12, 2019                                        Respectfully Submitted,

                                                      /s/ Stephen H. Weil


Stephen H. Weil – steve@weilchardon.com               Adam J. Pessin – apessin@finekaplan.com
Alexis G. Chardon – ali@weilchardon.com               Fine, Kaplan and Black, R.P.C.
Weil & Chardon LLC                                    One South Broad Street, Suite 2300
333 S. Wabash Avenue, Suite 2700                      Philadelphia, PA 19107
Chicago, IL 60604                                     (215) 567-6565
(312) 585-7404




                                                  1
  Case: 1:16-cv-08303 Document #: 235 Filed: 04/12/19 Page 2 of 3 PageID #:3098



Terrence Garmey – tgarmey@garmeylaw.com
Terry Garmey & Associates
482 Congress Street, Suite 402
Portland, ME 04101
(207) 331-3111

                                              Attorneys for Plaintiffs T.S. and Q.B.




                                          2
   Case: 1:16-cv-08303 Document #: 235 Filed: 04/12/19 Page 3 of 3 PageID #:3099



                                 CERTIFICATE OF SERVICE
        I hereby certify that on April 12, 2019, a true and correct copy of the foregoing was filed
electronically. Notice of this filing was sent by operation of the Court’s ECF electronic filing
system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the Court’s electronic filing system.



                                                     /s/ Stephen H. Weil




                                                 3
